Citation Nr: 0806919	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-27 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The veteran had recognized active service with the new 
Philippine Scouts from April 1946 to April 1949.  

This case comes before the Board of Veterans' Appeals (Board) 
on Appeal from an April 2005 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines.


FINDINGS OF FACT

1.  An August 2002 rating decision denied service connection 
for the cause of the veteran's death; the appellant filed a 
timely appeal and later withdrew her appeal; the January 2002 
rating decision is final.

2.  Evidentiary submissions since the August 2002 rating 
decision are not material since they do not address a 
relationship between the cause of the veteran's death and 
service.


CONCLUSION OF LAW

The August 2002 rating decision is final.  New and material 
evidence sufficient to reopen the claim for service 
connection for the cause of the veteran's death has not been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b).  As a fourth notice 
requirement, VA must "request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b) (1); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice must be provided "at the time" that VA receives a 
completed or substantially complete application for VA-
administered benefits.  Pelegrini at 119 (2004).  This timing 
requirement applies equally to the initial-disability-rating 
and effective-date elements of a service connection claim.  
Dingess/Hartman, supra.  This notice requirement applies 
equally to claims to reopen.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The Board finds that the VCAA letter sent to the appellant in 
May 2007 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the appellant that she should submit evidence in her 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on her behalf.  
VA further provided notice of the disability rating and 
effective dates elements of the claim.  Moreover, as the 
appellant seeks to reopen a previously denied claim, VA 
informed the appellant of the specific reason the claim was 
previously denied to better allow her to substantiate the 
claim.  See Kent supra. at 10 (VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant).

The Board acknowledges that the May 2007 VCAA notice was 
provided after the initial adjudication of the claim.  
However, as the claim was subsequently readjudicated in 
November 2007, there is no prejudice to the appellant.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCA notification followed by a 
readjudication of he claim).  Essentially, the appellant has 
not been deprived of information needed to substantiate her 
claim and the very purpose of the VCAA notice has not been 
frustrated by the timing error here.  Also, the Board notes 
that, because the claim is denied as discussed in the 
following decision, the benefit sought could not be awarded 
even had there been no timing defect; as such, the appellant 
is not prejudiced by a decision in this case.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA undertook 
efforts to obtain service medical records.  The National 
Personnel Records Center (NPRC) reported that this was a 
fire-related case and there were no service medical records 
or Surgeon General's records; in March 2005, the appellant 
was notified of the NPRC search result.  In addition to the 
NPRC request, VA made telephonic efforts to obtain military 
records and sent NA Form 13055 to the appellant as a means to 
search alternative sources of information; no response was 
received from the appellant.  VA afforded the appellant the 
opportunity to appear for a hearing, but she declined.  The 
Board notes that she had previously testified in connection 
with an earlier attempt to establish entitlement.  The 
appellant has further indicated for the record that she has 
no additional evidence to submit in support of the claim.  
See Signed Statement dated May 2006.  We find that there is 
no indication that there is any additional relevant evidence 
to be obtained either by the VA or by the appellant, and 
there is no other specific evidence to advise her to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claims to Reopen

The record reflects that service connection for the cause of 
the veteran's death was initially denied via rating action 
issued in August 2002.  The appellant perfected a timely 
appeal of that decision.  However, prior to certification of 
her appeal to the Board, the appellant submitted an October 
2004 statement in which she wrote, "I am withdrawing my 
appeal for service connection for the cause of death."  
Pertinent VA regulations provide that a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  
Thus, the Board concludes that the October 2004 statement 
qualifies as a valid withdrawal of the August 2002 denial of 
service connection for the cause of the veteran's death.

Thereafter, in November 2004, the appellant submitted another 
claim asserting that the veteran's death was related to his 
service.  As the appellant had withdrawn her prior claim, 
this new claim is a claim to reopen the previously disallowed 
claim.  In April 2005 the RO denied the appellant's claim to 
reopen.
The regulation governing the reopening of claims, 38 C.F.R. § 
3.156(a) was revised effective August 29, 2001.  Claims filed 
prior to August 29, 2001, must be adjudicated using the 
earlier version.  Claims filed after that date will be 
adjudicated using the revised version.  Because the appellant 
filed her claim in November 2004, the revised version will be 
applied.

Pursuant to 38 C.F.R. § 3.156(a) (2007), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

At the time of the prior denial, there was evidence that the 
veteran had recognized active service with the new Philippine 
Scouts from April 1946 to April 1949, and that he died in 
April 1974 from intracerebral hemorrhage.  The claim was 
denied because the evidence failed to show a relationship 
between the veteran's cause of death and service.

Since that determination, evidentiary submissions include a 
medical opinion dated February 2003 reflecting that 
intracerebral hemorrhage can be due to severe hypertension 
but that there were no available records showing that the 
veteran had hypertensive episodes during life.  Also, a 
transcript of sworn testimony given at a November 2003 
hearing is associated with the claims folder; at this 
hearing, the appellant testified that the veteran was beaten 
by the Japanese and sustained a fractured hip in service with 
residual pain.  A November 2004 statement from the appellant 
reflects the veteran suffered in service from no food and 
medicine, which contributed to his illness and/or death.

Having reviewed the recent evidentiary submissions, the Board 
finds that material evidence has not been submitted to reopen 
the claim for service connection for the cause of the 
veteran's death.  None of the evidence received since the 
August 2002 determination tends to show a relationship 
between the cause of the veteran's death and service.  
Accordingly, the claim is denied.


ORDER

The application to reopen the claim for service connection 
for the cause of the veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


